Citation Nr: 0106262	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  95-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a right thumb disability.

3.  Entitlement to an increased (compensable) disability 
rating for a disability of the right fifth finger.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left mandible.

5.  Entitlement to an increased disability rating for a 
gastrointestinal disorder, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1986. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied compensable evaluations for five 
service-connected disabilities: a left knee disability, a 
right thumb disability, a disability of the small right 
finger, residuals of a fracture of the left mandible and 
dermatitis of the scalp.  In that decision, the RO also 
denied the veteran's claim of entitlement to service 
connection for stomach condition and denied entitlement to a 
10 percent evaluation based on multiple, noncompensable 
service-connected disabilities.  The veteran appealed all 
seven issues.

In his substantive appeal filed in November 1995, the veteran 
requested a Board hearing.  However, subsequently that 
request was amended and a hearing before a RO hearing officer 
was requested and held in October 1996.

In a January 1997 decision of a RO hearing officer, 
compensable evaluations were denied for all of the veteran's 
service connected disabilities except for the left knee 
disability, for which a 10 percent evaluation was granted.  
The RO noted that the issue of entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities was thus rendered moot.

The claim of entitlement to service connection for a 
gastrointestinal disorder and the five increased rating 
claims then on appeal came before the Board in October 1997.  
The Board granted the claim of entitlement to service 
connection for a gastrointestinal disorder and granted an 
increased evaluation of 10 percent for acne keloidal nuchae 
of the scalp (previously characterized as dermatitis).  The 
claims of entitlement to compensable evaluations for 
disabilities of the right thumb, right little finger and left 
mandible and for entitlement to an evaluation in excess of 10 
percent for a left knee disability were remanded to the RO 
for further development.  

Following the Board's October 1997 decision granting 
entitlement to service connection for a gastrointestinal 
disorder, in a November 1997 rating action, the RO assigned a 
10 percent evaluation for that condition.  In correspondence 
dated later in November 1997, the RO notified the veteran 
that service connection was granted for a gastrointestinal 
disorder for which a 10 percent evaluation was assigned.  The 
RO also informed the veteran that it had implemented the 
Board's decision granting a 10 percent evaluation for his 
scalp condition.  

In December 1997, in reply to the RO's correspondence, the 
veteran filed a Notice of Disagreement with the RO's November 
1997 rating action.  

With respect to the veteran expressing disagreement with the 
RO's assignment of a 10 percent evaluation for the service-
connected gastrointestinal disorder, the filing of a Notice 
of Disagreement initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398, 408- 410 (1995).  The RO has not yet 
issued a Statement of the Case as to that issue.  Under the 
jurisprudence of the United States Court of Appeals for 
veterans Claims (the Court), the Board is obligated to remand 
the issue.  See Godfrey, supra; see also Manlicon v. West, 12 
Vet. App. 238 (1999).  The matter will be addressed in the 
REMAND portion of this decision, below.

The veteran's December 1997 correspondence seemingly 
expressed disagreement with the 10 percent evaluation for his 
scalp condition which was granted by the Board in its October 
1997 decision.  Although the veteran may have believed that 
he was disagreeing with a RO decision, the decision he was 
disagreeing with was that of the Board, not the RO; in 
November 1997 the RO was merely implementing the Board's 
October 1997 decision.  

The Board's October 1997 contained information concerning the 
veteran's right to appeal that decision to the Court.  There 
is no indication that the veteran pursued an appeal claim to 
the Court.

In short, as the veteran was informed in the October 1997 
Board decision, if he  disagreed with the Board's decision as 
to the level of disability assigned for the service-connected 
scalp disorder, his proper course of action was to file an 
appeal with the Court.  Any attempt by the veteran to file 
with the RO a Notice of Disagreement as to the issue of an 
increased disability rating for the scalp condition was a 
nullity.  Should the veteran still wish to pursue the matter 
of entitlement to an increased disability rating for his 
service-connected scalp disorder, he may file a new claim 
with the RO. 

 
FINDINGS OF FACT

1.  The veteran's left knee disability is clinically 
manifested by normal range of motion without subluxation or 
instability, with complaints of pain on motion, tenderness, 
occasional swelling and crepitus.

2.  The veteran's residuals of the right thumb injury consist 
of subjective complaints of pain with full range of motion.

3.  The service-connected disability of the right little 
finger is principally manifested by complaints of pain at the 
base of the right little finger and flexion contracture at 
the proximal phalangeal joint, without objective evidence of 
swelling, malalignment, neurovascular deficit, arthritis or 
pain on motion. 

4.  The residuals of a fracture of the left mandible include 
interocclusal distance of 47 mm on opening and lateral 
excursion of 5 mm on the left and 13 mm on the right; Class I 
occlusion and bite marks on the inside of both cheeks; and X-
ray films which did not reveal any bone loss of mandible, 
maxilla or hard palate. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261 (2000).

2.  The criteria for a 10 percent disability evaluation for a 
right (major hand) thumb disability have been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2000).

3.  The criteria for a compensable disability evaluation for 
a disability of the right fifth finger have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5155 (2000).

4.  The criteria for a 10 percent disability rating for 
residuals of a fracture of the left mandible have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.150, Diagnostic 
Code 9904 (1993); 38 C.F.R. § 4.150, Diagnostic Code 9904 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased evaluations 
for his service-connected disabilities.  In the interest of 
clarity, after a brief review of the law and VA regulations 
which are common to both issues, the issues on appeal will be 
discussed separately.

Initial matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  In 
this case, the Board remanded the issues on appeal in October 
1997 so that additional evidentiary development could be 
accomplished.  This was done.  There is now sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims, including presenting testimony at a 
personal hearing at the RO in November 1996.  Accordingly, 
the Board will proceed to a decision on the merits.

Once the evidence has been assembled, the Board is obligated 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  
The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Applicable Law and Regulations - Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

Additional law and regulations specific to the issues on 
appeal will be set forth where appropriate below.

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.

Factual Background

By rating action of November 1988, the RO granted entitlement 
to service connection for internal derangement of the left 
knee disability.  The grant was based on service medical 
records which documented complaints of knee pain and included 
a diagnosis of chondromalacia of the patella and findings 
made during a May 1988 VA examination at which time a 
diagnosis of internal derangement of the left knee was made.  
A noncompensable evaluation was assigned under Diagnostic 
Code 5257.  

In May 1993, the veteran filed a claim for a compensable 
evaluation for a left knee disability.  A VA medical record 
dated in July 1994 revealed there was no appreciable pain of 
the knees on palpation.  X-ray films of the knees revealed 
spurring of the patella on the right side.  There was no 
effusion present.  A May 1995 record reflects that the 
veteran complained of bilateral knee discomfort.  Range of 
motion of the knees was reported as 120 degrees bilaterally 
with some crepitus.  McMurray's testing was negative and 
there was no indication of ligamentous instability.  An 
assessment of patello-femoral pain in the knees, bilaterally, 
was made.

A VA orthopedic evaluation was conducted in November 1995 at 
which time the veteran complained of long-standing joint 
pain.  It was noted that the veteran had bilateral knee pain, 
but no instability.  Range of motion was 120 degrees 
bilaterally with 2+ crepitus.  

The veteran presented testimony at a hearing held at the RO 
in November 1996.  He indicated that he was employed as an 
electrician, which required heavy lifting and climbing 
ladders.  He testified that after about three hours of 
standing on a ladder pain developed in the right knee.  

A VA examination was conducted in November 1996.  Range of 
motion of 0 to 130 degrees bilaterally was shown.  The 
examiner noted that there was some roughness of the bearing 
surfaces of both patellae.  Patellar grinding test was 
positive bilaterally and the examiner noted that the veteran 
made facial expressions of discomfort while this was being 
done.  It was noted that the veteran was unable to squat.  X-
ray films of the knees showed bilateral patella spurring.  A 
diagnosis of bilateral chondromalacia patella was made.  

In January 1997, a RO hearing officer assigned a 10 percent 
evaluation for the left knee disability on account of painful 
motion.

A VA medical record dated in January 1997 reflects that the 
veteran complained of knee pain.  Range of motion of the 
knees was reported to be within full limits and strength was 
described as good.  It was noted that the knees appeared to 
be stable and that pain increased with activity.  An 
assessment of knee pain was made.  In April 1997, the veteran 
was seen due to complaints of bilateral knee pain as well as 
occasional swelling and pain.  Physical examination showed 
range of motion of 0 to 140 degrees bilaterally.  Some joint 
line tenderness was noted bilaterally.  

A disability evaluation was conducted in June 1998.   
Examination of the left knee revealed no effusion.  There was 
some crepitus on performing patellar grinding and this 
elicited some discomfort.  There was slight tenderness on 
palpation of the medial facet of the left patella, but no 
tenderness on palpation of the lateral facet.  There was no 
medial or lateral joint line tenderness and no evidence of 
cruciate or collateral ligament laxity.  Range of motion of 
the left knee was evaluated as full.  An impression of 
chondromalacia of the patello-femoral joint of the left knee 
was made.  The examiner opined that the veteran appeared to 
have minimal dysfunction of the left knee and indicated that 
this did not cause weakened movement, excess fatigability or 
incoordination.  It was also noted that no signs of pain were 
visibly manifested on movement of the left knee.  

Relevant law and regulations

The veteran's left knee disability is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5014, pertaining to osteomalacia.  This condition is rated on 
limitation of motion of the affected part, as is degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (2000).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees. When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable. Diagnostic Code 5260 (2000).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees. When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261 (2000).

A 30 percent evaluation may be assigned for other impairment 
of either knee, including recurrent subluxation or lateral 
instability, which is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent 
evaluation will be assigned. Diagnostic Code 5257 (2000).

Analysis

Schedular evaluation

The RO has rated the veteran's left knee disability under 
Diagnostic Code 5014, for osteomalacia.  As discussed above, 
osteomalacia will be rated on limitation of motion of the 
affected part,  as is degenerative arthritis.  See Diagnostic 
5003.  The Board wishes to make it clear that degenerative 
arthritis itself has not been identified.  Accordingly, the 
provisions of VAOPGCPREC 23-97, concerning increased rating 
claims for knee disorders, are not applicable in this case.  

The evidence shows that the veteran's left knee demonstrated 
full range of motion [that is, zero degrees to 140 degrees; 
see 38 C.F.R. § 4.71] during the most recently conducted 
evaluations in 1997 and 1998.  Accordingly, there is no basis 
for the assignment of an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 and 5261.  

Furthermore, the evidence has consistently failed to indicate 
such pathology as  locking or recurrent subluxation or 
instability of the left knee.  During the most recent medical 
evaluation conducted in 1998 the examiner specifically 
commented that there was no medial or lateral joint line 
tenderness and no evidence of cruciate or collateral ligament 
laxity.  Essentially, the currently assigned 10 percent 
evaluation is based upon evidence of pain and occasional 
reported swelling.  

DeLuca considerations

The record reflects that symptoms including pain and 
tenderness are documented in the medical evidence.  The Board 
has therefore considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 
4.45 would warrant a higher rating.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A major reason for the Board's October 1998 remand of the 
issues presently on appeal was to schedule an examination to 
evaluate the veteran's musculoskeletal disabilities, in 
particular considering DeLuca factors.  This was accomplished 
in the April 1998 VA examination, the report of which has 
been associated with the veteran's VA claims folder and which 
has been discussed in detail above.

During the 1998 medical evaluation, the examiner commented on 
the degree of functional impairment of the knee.  The 
examiner opined that the veteran appeared to have "minimal" 
dysfunction of the left knee and indicated that this did not 
cause weakened movement, excess fatigability or 
incoordination.  It was also noted that no signs of pain were 
visibly manifested on movement of the left knee.  These 
findings are basically consistent with the other recent 
objective medical evidence of record, which indicate that the 
range of motion of the veteran's left knee is full.  No 
functional loss has been identified.  Accordingly, the 
clinical findings provide no basis for the assignment of an 
evaluation in excess of 10 percent based upon factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.40 and 4.45.

The Board is of course aware that the veteran has complained 
of pain, particularly when he stands on the knee for hours on 
end.  The Board has no reason to doubt the veteran's 
statement.  Indeed, the RO recognized this when it assigned 
the 10 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

In conclusion, an evaluation in excess of 10 percent for a 
disability of the left knee is denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right thumb disability.

Factual Background

By rating action of November 1988, the RO granted entitlement 
to service connection for a history of a fracture of the 
distal phalanx of the right thumb for which a noncompensable 
evaluation was assigned under Diagnostic Codes 5299-5227.  
The grant was based on service medical records which 
documented a fracture of the distal phalanx of the right 
thumb in November 1984. 

In May 1993, the veteran filed a claim for a compensable 
evaluation for a right thumb disability.  The veteran 
presented testimony at a hearing held at the RO in November 
1996.  He testified that since his separation from service, 
the grip and strength in his right hand had deteriorated.  
The veteran indicated that he had been receiving treatment 
from a private doctor, Dr. S. 

Private medical records of Dr. S. show that the veteran was 
seen in October 1996 due to complaints of right elbow pain.  
A rehabilitation evaluation was also conducted in October 
1996 at which time the veteran complained of right elbow pain 
and locking and of numbness in all five of his fingertips.  
Physical findings included right elbow swelling, moderate 
point tenderness, muscle spasm, decreased range of wrist 
motion and decreased right grip strength.  There was no 
mention of the service-connected right thumb disability.

A VA examination was conducted in November 1996.  The veteran 
complained of stiffness in the right hand and weakness of 
grip.  Weakness of right handed-grip as compared with the 
left hand was noted.  The examiner commented that one could 
not assess if the veteran was fully cooperating.  There was 
no evidence of any bone or joint abnormality of the thumb of 
the right hand.  No diagnosis of any right thumb disability 
was made.  

In response to the Board's October 1997 remand, a disability 
evaluation was conducted in June 1998.  The veteran 
complained of persistent discomfort at the base of the right 
thumb.  Examination of the right hand revealed no swelling 
and no malalignment of the fingers.  An examination of the 
thumb showed slight tenderness and full range of active 
motion.  There was no thenar atrophy or neurovascular deficit 
in any finger.  An impression of extensor tendon weakness of 
the right thumb was made.  The examiner opined that the 
veteran appeared to have minimal dysfunction of the right 
hand.  He also opined that the extensor weakness of the right 
thumb caused excess fatigability, but no incoordination.  The 
examiner stated that the minimal degree of excess 
fatigability due to the right thumb disability would not 
impact average civilian employment.  It was also noted that 
no signs of pain were visibly manifested on movement of the 
right thumb.  

Pertinent Law and Regulations

The veteran's disability of the right thumb is currently 
assigned a noncompensable evaluation under Diagnostic Code 
5224 [ankylosis of the thumb].  The record reflects that the 
veteran is right hand dominant.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent disability rating for either the minor 
or major extremity, and unfavorable ankylosis of the thumb 
warrants a 20 percent disability rating for either the minor 
or major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2000).  In order to classify the severity of ankylosis and 
limitation of motion of the veteran's right thumb, it is 
necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  38 C.F.R. § 4.71a, Multiple Fingers: Favorable 
Ankylosis (2000).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2000).

Analysis

Application of the VA rating schedule

The veteran's right thumb disability is currently assigned a 
noncompensable evaluation by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5224, pertaining to ankylosis of the thumb.  
See 38 C.F.R. § 4.20.

The medical evidence fails to establish that the veteran has 
ankylosis of the right thumb.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
An examination conducted in 1998 showed that the veteran had 
full range of active motion of the right thumb.  Without 
ankylosis of the right thumb, the criteria for a compensable 
evaluation under Diagnostic Code 5224 are not met.

The Board is of course cognizant of the fact that the 
assigned Diagnostic Code, DC 5224, is not a perfect fit for 
the veteran's service-connected residuals of a fracture of 
the thumb.  The thumb is not ankylosed, and the veteran does 
not contend that it is.  DC 5224 is, however, the only 
diagnostic code applicable to a thumb injury.  The Board has 
therefore paid considerable attention to the provisions of 
38 C.F.R. § 4.21, quoted above.

In this case, the veteran's service-connected right thumb 
disability is manifested chiefly by complaints of pain, 
although pain was not demonstrated clinically on movement of 
the thumb on the most recent medical evaluation.  There is 
has been little or no objective pathology of the right thumb 
demonstrated.  Accordingly, in the absence of objective 
symptomatology, the Board believes that a noncompensable 
rating should be assigned under the schedular criteria.    


DeLuca considerations

As discussed above, it is the intention of the disability 
ratings to compensate for functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  38 C.F.R. §§ 4.40 and 4.45 (2000).  

Upon the most recent examination, in June 1998, which was 
obtained in response to the Board's October 1997 remand, it 
was noted that no signs of pain were visibly manifested on 
movement of the right thumb.  With respect to DeLuca factors, 
the examiner specifically stated that any dysfunction of the 
veteran's right hand was "minimal" and would not impact on 
average civilian employment.  This assessment is consistent 
with the other recent medical evidence of record, which 
identified no disability of the veteran's right thumb.

The Board observes in passing that gripping weakness in the 
right hand as compared to the left had been shown during a 
previous medical evaluation conducted in November 1996.  
However, The O October 1996 records of Dr. S. make it clear 
that such decreased grip strength was due to a right elbow 
problem, not to any right thumb pathology.  Moreover, the 
examiner specifically noted what may have been a failure to 
fully cooperate on the part of the veteran.

In light of this medical evidence, the Board concludes that 
there is no evidence which would warrant the assignment of a 
compensable rating under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 
(2000).   

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a compensable 
disability rating for his service-connected right thumb 
disability.  The benefit sought on appeal is accordingly 
denied.


3.  Entitlement to an increased (compensable) disability 
rating for a service-connected right finger disability.

Factual Background

By rating action of November 1988, the RO granted entitlement 
to service connection for partial ankylosis of the proximal 
interphalangeal joints (PIP) of the small right finger for 
which a noncompensable evaluation was assigned by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  The grant was based 
on service medical records which revealed that the veteran 
sustained ligament injury to the right little finger in 
January 1986.  The grant was also based on findings made 
during a May 1988 VA examination, at which time X-ray films 
revealed a healed fracture of the proximal phalanx and a 
diagnosis of healed fracture of the proximal phalanx with 
partial ankylosis of the PIP of the small finger was made.

In May 1993, the veteran filed a claim for a compensable 
evaluation for his right fifth finger disability.  VA medical 
records show that in October 1994, the veteran complained 
that his right little finger would not straighten.  A 
February 1995 entry showed that the veteran complained that 
his right little finger was contracted and painful It was 
noted that the 5th finger middle knuckle was at a 45 degree 
angle.  A diagnosis of status post old fracture of the finger 
was made.  A May 1995 record revealed that the veteran was 
wearing a removal extension splint for his right small finger 
contracture.  A May 1995 record shows that the veteran was 
undergoing hand therapy.  It was noted that he received 
regular treatment for finger flexion contracture of the PIP 
joint.  It was noted that when last tested, 25 degrees of 
motion was shown.  The entry indicated that veteran was 
wearing a finger extension splint.   

A VA orthopedic evaluation was conducted in November 1995.  
The examination revealed that the right fifth digit was fixed 
in flexion at 45 degrees with edema.  

A VA examination was conducted in November 1996.  The veteran 
complained he was unable to fully extend the fifth right 
finger and complained of stiffness in the right hand and 
weakness of grip.  A flexion contracture of the 5th digit at 
the proximal interphalangeal joint (PIP) was noted.  The 
examiner stated that the 5th digit could not be extended 
beyond 40 degrees from the neutral position, but it could be 
flexed to about 85 degrees.  The examiner indicated that true 
ankylosis was not shown, and that it was perhaps just a 
flexion contracture of the digit.  Normal abduction and 
adduction in the digits of both hands was noted.  X-ray films 
of the 5th right digit showed contracture deformity, but 
showed no evidence of fracture, bony erosion or ankylosis.  A 
diagnosis of flexion contracture of the 5th digit of the 
right hand at the proximal phalangeal joint was made.  

A disability evaluation was conducted in June 1998.  
Examination of the right hand revealed no swelling and no 
malalignment of the fingers.  There was no thenar atrophy or 
neurovascular deficit in any finger.  An examination of the 
5th finger revealed that it was held in a posture of flexion 
of approximately 15 degrees at the PIP joint. The veteran had 
full passive extension of the PIP, metacarpophalangeal (MCP) 
and distal interphalangeal (DIP) joints, but did have 
markedly weakened active extension of the PIP joint.  He was 
able to extend the PIP joint to neutral, but was not able to 
hyperextend the metacarpophalangeal or proximal 
interphalangeal joints.  There was no malalignment or 
neurovascular deficit in the 5th finger.  There was full 
flexion of the MCP, PIP and DIP joints.  The examiner opined 
that the veteran appeared to have minimal dysfunction of the 
right hand. 

Pertinent Law and Regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ankylosis of 
any finger other than the thumb, index finger, or middle 
finger is not compensable, unless such ankylosis is extremely 
unfavorable.  Extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152 to 5156.

38 C.F.R. 4.71a, Diagnostic Codes 5216-5227 (2000) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. 4.71a, Diagnostic 
Codes 5216-5227 regarding favorable ankylosis, the following 
rules will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  

When classifying the severity of ankylosis or limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. 4.71a, Diagnostic Codes 5216-5227 regarding 
unfavorable ankylosis, the following rules will be observed: 
(1) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  38 
C.F.R. § 4.71a. 

Analysis

Schedular evaluation

A noncompensable evaluation is currently assigned for the 
veteran's right little finger disability under Diagnostic 
Code 5227, ankylosis of the individual fingers.  As discussed 
in detail above, ankylosis of any finger other than the 
thumb, index finger, or middle finger is not compensable, 
unless such ankylosis is extremely unfavorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.


The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   

The veteran and his representative have not identified a more 
appropriate diagnostic code, and the Board similarly has not 
been able to do so.  In particular, there is no X-ray 
evidence of arthritis of the right little finger.  
Accordingly, an evaluation under Diagnostic Code 5003 is not 
warranted.  

In applying the law to the existing facts, the record does 
not demonstrate that the requisite objective manifestations 
for a compensable disability evaluation for the service-
connected right fifth finger disability under the provisions 
of Diagnostic Code 5227.  There is no evidence of extremely 
unfavorable ankylosis of the right ring finger.  Indeed, the 
November 1996 VA examiner observed that true ankylosis was 
not demonstrated.   The examiner stated that the 5th digit 
could not be extended beyond 40 degrees from the neutral 
position, but it could be flexed to about 85 degrees.  During 
the June 1998 examination, an examination of the 5th finger 
revealed that there was full flexion of the MCP, PIP and DIP 
joints. 

The Board has also taken into consideration the provisions of 
38 C.F.R. § 4.21, quoted earlier in this decision.  The 
medical evidence of record does not characterize the fixed 
position of the veteran's right little finger caused by the 
flexion contracture as being unfavorable, and the veteran 
does no appear to so contend.  There is no evidence that the 
15 degree flexion contracture in any way interferes with the 
veteran's daily activities, including those associated with 
his employment.  As noted by recent examiners, the finger can 
be moved.  Aside from the flexion contracture and some 
limited motion of the digit, no other pathology of the right 
little finger has been clinically identified.    

Accordingly, based on this evidence, the Board concludes that 
a compensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 is not warranted.

A zero percent rating is the maximum available under 38 
C.F.R. § 4.71a, Diagnostic Code 5227.  In light of the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2000).

In summary, a compensable disability evaluation for the 
service-connected disability of the right fifth finger is not 
warranted, for the reasons and bases described above.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for the service-connected disability of the right 
fifth finger.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected disability of the left 
mandible.

Factual Background

By rating action of November 1988, the RO granted entitlement 
to service connection for a history of a fracture of the 
ramus of the left mandible for which a noncompensable 
evaluation was assigned under Diagnostic Code 9903.  
The grant was based on service medical records which 
indicated that the veteran sustained a fracture of the ramus 
of the left mandible in July 1982. 

In May 1993, the veteran filed a claim for a compensable 
evaluation for his left mandible disability.  A July 1994 VA 
medical record revealed complaints of right jaw pain, which 
was diagnosed as chronic temporomandibular joint (TMJ) 
discomfort secondary to myofascial pain dysfunction. 

The veteran presented testimony at a hearing held at the RO 
in November 1996.  He testified that at times his jaw 
disability was productive of stiffness and excruciating pain 
and that at times it would lock.  

In response to the Board's October 1997 remand, a dental 
examination was conducted in August 1998.  The veteran 
reported that during his service, removal of impacted 3rd 
molars was undertaken which resulted in a fractured mandible.  
His complaints on examination consisted of left-sided TMJ 
pain, bone pain in the body of the left mandible, occasional 
popping, biting the insides of both cheeks while chewing, 
difficulty opening and closing the mouth and clicking 
sensations in the jaw on movement.  

Examination revealed Class I occlusion and bite marks on the 
inside of both cheeks.  No crepitus or popping was detected 
on palpation during opening or closing or later excursions of 
the jaw.  Interocclusal distance was 47 mm on opening; 
lateral excursion to the left was 5 mm and to the right was 
13 mm.  X-ray films did not reveal any bone loss of mandible, 
maxilla or hard palate.  A diagnosis of cheek biting 
requiring occlusal adjustment was made.  It was noted that 
the diagnosis was inconclusive regarding residuals of a 
fractured left mandible or of TMJ syndrome.  

The examiner opined that the only residual problem that the 
veteran had as a result of the fractured mandible was 
occasional cheek biting.  It was noted that the veteran did 
not appear to be in any pain during the examination.  The 
examiner commented that the bone pain that the veteran 
reported experiencing could be due to lower left first molar 
residual pain from root canal surgery.  

Pertinent Law and Regulations

The veteran's service-connected residuals of a fracture of 
the ramus of the left mandible is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.150, Diagnostic 
Code 9903 (2000) [non-union of the mandible].  The Board 
notes, however, that the most recent Supplemental statement 
of the Case, in October 2000, evaluated the veteran's 
service-connected jaw disability under Diagnostic Code 9905 
[limited motion of temporomandibular articulation].

During the pendency of the veteran's appeal, VA amended the 
schedular criteria for evaluating dental and oral conditions.  
These changes became effective June 8, 1999.  See 64 Fed.Reg. 
30392 (June 8, 1999). The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply. See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOGCPREC No. 3-2000 (April 10, 2000).  

Diagnostic Code 9903 did not substantively change as a result 
of the 1994 amendments to the schedular criteria for 
evaluating dental and oral conditions.  Under the rating 
criteria, moderate nonunion of the mandible is rated as 
10 percent disabling while severe nonunion is rated as 30 
percent disabling.  Severity is to be measured based upon the 
degree of motion and relative loss of masticatory function. 
38 C.F.R. § 4.150, Diagnostic Code 9903 (1993); 38 C.F.R. 
§ 4.150, Diagnostic Code 9903 (2000).  

As discussed above, when the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Also potentially applicable is 38 C.F.R. § 4.150, Diagnostic 
Code 9904 [malunion of mandible].  Under current rating 
criteria and those in effect prior to February 17, 1994, the 
evaluation of malunion of the mandible is based upon the 
degree of motion and relative loss of masticatory function.  
Slight displacement of the mandible warrants a noncompensable 
evaluation, while moderate displacement is required for a 
10 percent evaluation; severe displacement warrants a 20 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(1993); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2000).

The words "slight", "moderate" and "severe" as used in this 
Diagnostic Code is not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. 4.6 
(2000).

Under the provisions of Diagnostic Code 9905 [limited motion 
of temporomandibular articulation] in effect prior to 
February 17, 1994, any definite limitation interfering with 
mastication or speech warrants a 10 percent rating; motion of 
the jaw about the temporomandibular articulation limited to 
1/2 inch (12.7 millimeters) warrants a 20 percent rating.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (1993).

Under the current rating criteria found in Diagnostic Code 
9905, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 millimeters, 
a 10 percent rating is warranted.  When the range of inter-
incisal motion about the temporomandibular articulation is 
from 21 to 30 millimeters, a 20 percent rating is warranted.  
However, ratings for limited inter-incisal movement may not 
be combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2000).

Analysis

Application of the schedular criteria

The veteran's jaw disability is currently assigned a 
noncompensable evaluation under Diagnostic Code 9903 [non-
union of the mandible], although as noted above the RO 
appears to apply Diagnostic Code 9905 [limited motion of 
temporomandibular articulation] in the most recent 
Supplemental Statement of the case.  This is contrary to the 
Court's guidance in Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) [any change in Diagnostic Code by a VA adjudicator 
must be specifically explained]. 

Given the circumstances in this case, the Board must first 
consider which Diagnostic Code is most appropriate for 
application and provide an explanation for any such finding.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During a dental examination conducted in August 1998 the 
veteran complained of left-sided TMJ pain, bone pain in the 
body of the left mandible, occasional popping, biting the 
insides of both cheeks while chewing, difficulty opening and 
closing the mouth and clicking sensations in the jaw on 
movement.  The examiner indicated that no crepitus or popping 
was detected on palpation during opening or closing or later 
excursions of the jaw.  X-ray films did not reveal any bone 
loss of mandible, maxilla or hard palate.  Interocclusal 
distance was 47 mm on opening; and some limitation of motion 
of lateral excursion on the left side was shown.  The 
findings did not reveal any significant loss of masticatory 
function.  

The Board has considered whether the currently assigned 
Diagnostic Code 9903, pertaining to nonunion of the mandible, 
is applicable.  However, there is no evidence of any 
nonunion.

The Board has also considered whether application of either 
the current and former provisions of Diagnostic Code 9905 
would provide a basis for the assignment of a compensable 
evaluation for a jaw disability.  However, the clinical 
evidence is not indicative of any definite limitation 
interfering with mastication or speech.  The evidence also 
failed to show that temporomandibular articulation was 
limited to 1/2 inch (12.7 millimeters).  Therefore, a 
compensable evaluation would not be not warranted under the 
version of Diagnostic Code 9905 in effect prior to February 
17, 1994.   

Under the current provisions of Diagnostic Code 9905, an 
evaluation of 10 percent may be assigned when the range of 
lateral excursion about the temporomandibular articulation is 
within 0 to 4 millimeters or when the range of inter-incisal 
motion about the temporomandibular articulation is from 31 to 
40.  In this case, the clinical findings show that the 
interocclusal distance was 47 mm on opening and that lateral 
excursion to the left was 5 mm and to the right was 13 mm.  
Accordingly, a compensable evaluation is not warranted under 
the current schedular criteria.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2000).

The Board also notes that although the service-connected 
disability involves a fracture of the ramus, there is no 
evidence of loss of the ramus, in whole or in part.  Recent 
X-rays have been interpreted as demonstrating no bone loss.  
Accordingly, Diagnostic Codes 9906 [loss of whole or part of 
ramus] and 9907 [loss of less than one-half the substance of 
ramus] are not for application. 

After having carefully considered the regulation in light of 
the medical evidence, the Board believes that the most 
appropriate diagnostic code is 38 C.F.R. § 4.150, Diagnostic 
Code 9904 [malunion of mandible].  As discussed above, the 
level of disability under this diagnostic code is dependent 
upon the degree of motion and relative loss of masticatory 
function.  This type of symptomatology is most consistent 
with the problems reportedly experienced by the veteran, in 
particular the cheek biting.  As noted above, both the 
current and former versions of Diagnostic Code 9904 are the 
same.

The Board believes that the currently identified jaw 
disability, cheek biting requiring occlusal adjustment, 
arguably approximates moderate displacement of the jaw under 
Diagnostic Code 9904.   The Board places great weight of 
probative value on the August 1988 examiner identifying a 
Class I occlusion, as well as bite marks on the inside of 
both cheeks.  Although such cheek biting was described by the 
examiner as "occasional", the Board concludes that with the 
application of the provisions of 38 C.F.R. § 4.7, a 10 
percent rating may be assigned for the veteran's service-
connected jaw disability.

There is no evidence of severe malunion of the mandible, as 
evidenced by the medical evidence reported above.  It appears 
that the veteran's occlusion is productive only of occasional 
cheek biting.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim with 
respect to the assignment of a disability rating in excess of 
20 percent for the service-connected jaw disability. 

DeLuca considerations

Although the veteran's complaints have included left-sided 
TMJ pain, bone pain in the body of the left mandible and 
difficulty opening and closing the mouth, the 1998 examiner 
opined that the only residual problem that the veteran had as 
a result of the fractured mandible was occasional cheek 
biting.  It was noted that the veteran did not appear to be 
in any pain during the examination.  The examiner commented 
that the bone pain that the veteran reported experiencing 
could be due to lower left first molar residual pain from 
root canal surgery, not any pain related to the service-
connected fracture of the ramus.  These clinical findings are 
not indicative of functional impairment warranting additional 
evaluation under 38 C.F.R. §§ 4.40 and/or 4.45.  

The Board has recognized the difficulties caused by the 
service-connected disability by assigning a compensable 
rating.  The veteran's claim is allowed to that extent.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.

Entitlement to a compensable disability evaluation for a 
right thumb disability is denied.

Entitlement to a compensable disability evaluation for a 
disability of the right little finger is denied.  

Entitlement to a 10 percent disability rating for residuals 
of a fracture of the left mandible is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As noted in the Introduction, in an October 1997 Board 
decision, the Board granted entitlement to service connection 
for a gastrointestinal condition.  Subsequently, in a 
November 1997 rating action, the RO assigned a 10 percent 
evaluation for that condition.  In December 1997, the veteran 
submitted correspondence expressing disagreement with the 
assignment of a 10 percent evaluation for a gastrointestinal 
disorder.  That correspondence meets procedural requirements 
of a Notice of Disagreement.  See 38 C.F.R. §§ 20.201, 
20.302.  

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not yet issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand this issue so that such may be 
accomplished.  See Godfrey, supra; see also Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the Case 
pertaining to the issue of entitlement to 
an increased disability rating for a 
gastrointestinal disorder.  The veteran 
and his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



